Title: To Thomas Jefferson from Benjamin Hawkins, 9 June 1787
From: Hawkins, Benjamin
To: Jefferson, Thomas



Dear Sir
New York the 9th June 1787

By the june Packet I have the happiness of complying in a great measure with my promise of the eighth of march. Finding that I had lost most of my plants through the inattention or ignorance of the Captain who had the care of them from North Carolina although  I made repeated trials and the last with giving particular directions on the proper method of treating them. And fearing that similar inattention might prevent your receiving of them, I have taken the liberty of addressing the whole to M. le Comte de Buffon intendant du Jardin du Roi au Jardin du Roi a Paris. And in return for this liberty I have requested the favor of the Comte to divide the plants equally between you and himself.
Mr. de la Forest dos not go to France as I expected but he nevertheless interests himself in the safety of the plants and has written to Monsieur de Mistral commissarie general de la Mazine au ordonnateur au Havre, to forward with great care the box and four earthen pots in which they are contained. As soon as I can procure any of the seeds, I will send them as you have directed. The largest of the pots and the broken one is filled with the native soil. In the box and the other pots I laid a clay foundation, not having a sufficiency of the Native soil to fill them. You know I believe that they grow low down in North Carolina where the soil is generally moist.
I expected to have had the pleasure of communicating to you the part of the information on Indian Queres which I had allotted to Mr. McGillivray but my letters are not yet come to hand, tho’ I have reason to believe that he wrot to me some time in march by our Superintendant of Indian affairs and as he is on his way hither probably I shall get them within this month.
Our friend Colonel Carrington promises me to give you a long narrative of our Politics, and therefore it would be superfluous if not presumptuous in me to do it. I will only add that every citizen of the United States is looking up with eager anxious hopes to the convention for an efficient Government: that the proceedings of the Convention are under such an injunction of Secrecy as that confidential communications are inconsistant with the rules established as necessary to preserve the fullest freedom of discussion and to prevent misconceptions and misconstructions without doors.
Adieu Dear Sir, and believe me sincerely and truly your faithful friend and Most obedient humble Servt,

Benjamin Hawkins


Enclosed is a duplicate of the letter to the Count.

